Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 23 July 2019.	
2.	Claims 1-20 are currently pending and claims 1, 13 and 20 are independent claims. 

 Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 July 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

            Priority

4.	No Priority claimed.
            Drawings

5.	The drawings filed on 23 July 2019 are accepted by the examiner. 


                                          Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Huang et al.(US Publication No. 20160283698), hereinafter Haung.  

In regard to claim 1: 
generating a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶54, 114, 35).
based on a logic combination of the plurality of signals, detecting a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).
based on the detected mobile device status which indicates one of different scenarios and a configured policy, determining a type of deletion action for deleting data on the mobile device, wherein the type of deletion action determined is different for the different scenarios (Huang, ¶28-30).
and performing the determined type of deletion action (Huang, ¶44).

In regard to claim 2:
wherein at least one of the plurality of signals is generated based on a proximity distance between the mobile device and a wearable device of a user of the mobile device, the proximity distance detected by pairing the mobile device and the wearable device (Huang, ¶43, 35).

In regard to claim 3:
wherein at least one of the plurality of signals is generated based on a voice keyword (Huang, ¶135).

In regard to claim 4:
further comprising transitioning from the type of deletion action to another type of deletion action based on a time window (Huang, ¶52).
In regard to claim 5:
wherein at least one of the plurality of signals is generated based on automatically considering safeness of an area indicated by a geographic database (Huang, ¶102, 157).
In regard to claim 6:
wherein the type of deletion action includes a full deletion (Huang, ¶30).
In regard to claim 7:

In regard to claim 8:
wherein the soft deletion includes encrypting the data on the mobile device, wherein the data is recoverable (Huang, ¶44-45).
In regard to claim 9:
wherein the different scenarios include lost, stolen and forcibly taken (Huang, ¶71).
In regard to claim 10:
wherein the configured policy is customized per user (Huang, ¶48). 
In regard to claim 11: 
wherein the logic combination of the plurality of signals for detecting the mobile device status is configurable (Huang, ¶28).
In regard to claim 12:
wherein the sensor data based on which the plurality of signals are generated includes at least GPS location data, voice data, accelerometer data and proximity to a wearable device of a user of the mobile device (Huang, ¶95, 142, 137, 83).

In regard to claim 13:
a processor (Huang, ¶128).

the processor operable to at least: generate a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶130, 54, 114, 35),
based on a logic combination of the plurality of signals, detect a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).
based on the detected mobile device status which indicates one of different scenarios and a configured policy, determine a type of deletion action for deleting data on the mobile device, wherein the type of deletion action determined is different for the different scenarios (Huang, ¶28-30).
and perform the determined type of deletion action (Huang, ¶40).
In regard to claim 14:
wherein the plurality of sensors includes at least a GPS receiver, a microphone, a short range wireless device, and an accelerometer (Huang, ¶95, 142, 137, 83).
In regard to claim 15:
wherein the processor is operable to generate at least one of the plurality of signals based on a proximity distance between the mobile device and a wearable device of a user of the mobile device, the proximity distance detected by pairing the mobile device and the wearable device (Huang, ¶43, 35).
In regard to claim 16: 

In regard to claim 17:
wherein the processor is operable to transition from the type of deletion action to another type of deletion action based on a time window (Huang, ¶52).
In regard to claim 18:
wherein the processor is operable to generate at least one of the plurality of signals based on automatically considering safeness of an area indicated by a geographic database (Huang, ¶102, 157).
In regard to claim 19:
wherein the type of deletion action includes a soft deletion wherein the processor is operable to encrypt the data on the mobile device, wherein the data is recoverable (Huang, ¶45-45).
In regard to claim 20: 
generate a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶54, 114, 35).
based on a logic combination of the plurality of signals, detect a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).

and perform the determined type of deletion action (Huang, ¶44).

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890